Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-3, 5-6, 8, 10-12, 14, 17-20, 25-27, 31, 34, 48, and 50 drawn to a ligand comprising a non-naturally occurring peptide that binds to a cysteine rich domain (CRD) of the Frizzled 7 (FZD7) receptor) in the reply filed on January 5, 2021, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific ligand as SEQ ID NO: 13 which is a monomeric linear peptide that is 14 amino acids in length that binds to the CRD of FZD1, FZD2, and FZD7) in the reply filed on January 5, 2021, is acknowledged.
Please note that SEQ ID NO: 13 is free of the prior art.  It is noted that there is no teaching or suggested in the prior art for SEQ ID NO: 13.  As such, Species A is expanded as described below. 

Status of Claims
Claims 1-50 were originally filed on March 4, 2019. 
The amendment received on August 19, 2019, canceled claims 4, 7, 13, 15-16, 21-24, 28-30, 32-33, 37-39, 41, 43-47, and 49; and amended claims 3, 5-6, 8, 10, 12, 14, 17-18, 20, 25-27, 31, 34-36, 40, 42, and 48.
Claims 1-3, 5-6, 8, 10-12, 14, 17-20, 25-27, 31, 34-36, 40, 42, 48, and 50 are currently pending and claims 1-3, 5-6, 8, 10-12, 14, 17-20, 25-27, 31, 34, 48, and 50 are under consideration as claims 35-36, 40, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2021.

Priority
The present application is a continuation of PCT/US2017/050841 filed September 8, 2017, and claims priority under 119(e) to U.S. Provisional Application Nos. 62/385,848 filed on September 9, 2016, and 62/419,331 filed on November 8, 2016. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on February 12, 2020 is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting a “non-naturally occurring peptide” as any peptide that does not occur naturally.  It is noted that the instant specification does not define what structure constitutes a non-naturally occurring peptide.  Although, the instant specification teaches that “non-naturally occurring” means, e.g., a polypeptide comprising an amino acid sequence that is not found in nature, or, e.g., a nucleic acid comprising a nucleotide sequence that is not found in nature (See instant specification, paragraph [0189]), such a statement does not constitute a definition because “e.g.” correlates to examples and not a definition.  As such, the plain and ordinary meaning of the words apply.  A “peptide” is defined as “a compound containing two or more amino acids in which the carboxyl group of one acid is linked to the amino group of the other” (See “Peptide”, available online at https://www.dictionary.com/browse/peptide, 4 pages (accessed on 2/8/21)).  As such, the instantly claimed peptide does not require a specific core structure or sequence, and thus, encompasses any 
Please note that the Examiner is interpreting the scope of claim 12 as open-ended requiring 100% identity to any of the recited sequences with any N-/C-terminal additions.  As such, the scope of claim 12 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claim 14 as open-ended requiring 100% identity to either SEQ ID NOs: 13 or 99 with any N-/C-terminal additions.  As such, the scope of claim 14 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claim 20 as open-ended requiring 100% identity to any of the recited sequences with any N-/C-terminal additions.  As such, the scope of claim 20 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “wherein the peptide does not bind to a CRD of a FZD receptor selected from: (a) the group consisting of: FZD3, FZD4, FZD5, FZD6, FZD8, FZD9, or FZD10, or (b) the group consisting of: FZD1, FZD2, FZD3, FZD4, FZD5, FZD6, FZD8, FZD9, or FZD10.” The Markush group recited in claim 2 should be recited as “wherein the peptide does not bind to a CRD of a FZD receptor selected from: (a) the group consisting of: FZD3, FZD4, FZD5, FZD6, FZD8, FZD9, and FZD10, or (b) the group consisting of: FZD1, FZD2, FZD3, FZD4, FZD5, FZD6, FZD8, FZD9, and FZD10.” Alternatively, Applicants can indicate a proper Markush claim as “wherein the peptide does not bind to a CRD of a FZD receptor comprising: (a) the group consisting of: FZD3, FZD4, FZD5, FZD6, FZD8, FZD9, or FZD10, or (b) the group consisting of: FZD1, FZD2, FZD3, FZD4, FZD5, FZD6, FZD8, FZD9, or FZD10.”  See MPEP § 2173.05(h).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8, 10-11, 17-19, 25-27, 31, 34, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 includes a “non-naturally occurring peptide”. The interpretation of this phrase is described above in the “Sequence Interpretation” section where the peptide encompasses any peptide without a required core structure and/or sequence that does not occur naturally thereby encompassing peptides of any length and/or amino acid residue combination. In addition to the peptide being non-natural, the peptide must also have exhibit the function of “binding to a cysteine rich domain (CRD) of the Frizzled 7 (FZD7) receptor”, “specifically binding the CRD of FZD7”, “not binding to a CRD of a FZD receptor selected from (a) or (b)”, “binding FZD1 and FZD2”, “specifically binding a binding region of hFZD7 CRD comprising at least three amino acids selected from the group of Leu81, His84, Gln85, Tyr87, Pro88, Phe138, and Phe140”, “enhancing the binding of a Wnt to the CRD of the FZD7 receptor”, “inhibiting Wnt signaling with an IC50 of 120 nM or less”, and “having an EC50 value of 90 nM or less”. Thus, these are clearly the functions to which the claimed non-naturally occurring peptide must exhibit.
There is no specific conserved structure required for the non-naturally occurring peptide.  The only general structural requirement of the claimed peptide is that it does not occur naturally. As such, there is no correlation between the structure of the claimed non-naturally occurring peptides and the functions as claimed.  For example, EP 2 975 047 A1, teaches 28 peptides that are characterized by one or more modifications of one or more amino acids and inhibits the Wnt-FZD interaction (See [0075]; Table 
Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification teaches in Table 2, SEQ ID NOs: 1-12 and 14-98 that are non-naturally peptides that exhibit the instantly claimed functions (See [0263]; Table 2).  It appears that SEQ ID NOs: 1-12 and 14-38 do not have a shared common core structure and/or sequence that can be attributed to the desired function.  However, the instant specification examined SEQ ID NO: 13 and the effect of substituting each amino acid on the function of the peptide (See [0369]; Table 6).  According to Table 6, SEQ ID NO: 100 depicts the amino acid sequence exemplifying which amino acid residues are not required for the peptide to function as claimed (See [0369]; Table 6).  SEQ ID NO: 100 is X1X2X3DDLX4X5WCHVMY where X1-X3 is not present, any amino acid or an unnatural amino acid, and X4-X5 is any amino acid or an unnatural amino acid (See [0369]; Table 6).  As such, the instant specification demonstrates that a required core structure or sequence for a peptide to function as claimed is SEQ ID NO: 100.  However, the scope of the instantly claimed invention does not require the core structure or sequence of SEQ ID NO: 100.  Therefore, the data provided in the instant specification is not sufficient for the skilled artisan to envisage other non-naturally occurring peptides ranging from any dipeptides to larger peptides containing any number of amino acid residues other than the specific species of SEQ ID NOs: 1-98 and SEQ ID NO: 100 with an expectation that function will be preserved. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 1-3, 5-6, 8, 10-11, 17-19, 25-27, 31, 34, and 48 do not meet the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 10-11, 18-19, 25-26, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurney et al., Proc. Natl. Acad. Sci. USA 109:11717-11722 (2012) (cited in the IDS received on 2/12/20).
For claims 1-2, 6, and 10, with respect to a ligand comprising a non-naturally occurring peptide that binds to a CRD of the FZD7 receptor as recited in instant claim 1; with respect to where the peptide 
	Gurney et al. discloses the monoclonal antibody, OMP-18R5 or vantictumab, that binds to FZD7 through a conserved epitope within the extracellular domain (See Gurney article, abstract; pg. 1, last paragraph) thereby binding to a CRD of FZD7.  
It is noted that the instant specification teaches a “ligand” as referring to a molecule comprising at least one non-naturally occurring peptide described herein that binds or specifically binds, e.g., the cysteine rich domain (CRD) of FZD7 (See instant specification, paragraph [0191]).  However, such a teaching does not constitute a definition because of the use of “e.g.”, which correlates to an example.  As such, the plain and ordinary meaning of the word “ligand” applies.  A ligand is any molecule or atom which binds reversibly to a protein (See BD Editors, “Ligand”, available online at https://biologydictionary.net/ligand/, 2 pages (2018) at pg. 1, 1st paragraph).  As such, the OMP-18R5 constitutes a ligand as instantly claimed.  
Furthermore, as discussed in the “Sequence Interpretation” section above, a non-naturally occurring peptide encompasses any peptide that does not occur naturally.  Gurney et al. discloses that OMP-18R5 is generated in CHO cells and purified synthetically (See Gurney article, pg. 4, 4th paragraph).  As such, the OMP-18R5 antibody constitutes a non-naturally occurring peptide having a linear structure.  Therefore, the disclosure of Gurney et al. satisfies the claim limitation with respect to a ligand comprising a non-naturally occurring peptide as recited in instant claim 1 and with respect to where the peptide is linear as recited in instant claim 6.
Regarding OMP-18R5 binding to CRD of the FZD7, although Gurney et al. discloses that OMP-18R5 specifically binds to the CRD of FZD7 including hFZD7 (See Gurney article, pg. 1, last paragraph; pg. 2, 1st paragraph), it is unnecessary for Gurney et al. to disclose these functions, since Gurney et al. discloses OMP-18R5 as a ligand comprising a non-naturally peptide thereby constituting a well-known ligand, the functional properties (i.e., specifically binding to a CRD of the FZD7 where the FZD7 is hFZD7) of the ligand as claimed and the known ligand are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).

	For claims 3 and 5, with respect to where the peptide does not bind to a CRD of a FZD receptor where the receptor is FZD3, FZD4, FZD6, FZD9 or FZD10 as recited in instant claim 3; and with respect to where the peptide further binds FZD1 and FZD2 as recited in instant claim 5:
Gurney et al. found that OMP-18R5 binds to FZD1, FZD2, FZD5, and FZD8 in addition to FZD7 (See Gurney article, pg. 1, last paragraph).  
Although Gurney et al. discloses that OMP-18R5 binds to FZD1, FZD2, FZD5, and FZD8 and does not bind to FZD3, FZD4, FZD6, FZD9 or FZD10, it is unnecessary for Gurney et al. to disclose these functions, since Gurney et al. discloses OMP-18R5 as a ligand comprising a non-naturally peptide thereby constituting a well-known ligand, the functional properties (i.e., does not bind to a CRD of a FZD receptor where the receptor is FZD3, FZD4, FZD6, FZD9 or FZD10 and binds to FZD1 and FZD2) of the ligand as claimed and the known ligand are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of new functional properties (i.e., does not bind to a CRD of a FZD receptor where the receptor is FZD3, FZD4, FZD6, FZD9 or FZD10 and binds to FZD1 and FZD2) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the disclosure of Gurney et al. satisfy the claim limitations with respect to where the peptide does not bind to a CRD of a FZD receptor where the receptor is FZD3, FZD4, FZD6, FZD9 or FZD10 as recited in instant claim 3, and with respect to where the peptide further binds FZD1 and FZD2 as recited in instant claim 5.


Although Gurney et al. discloses that OMP-18R5 binds to FZD through a conserved epitope within the extracellular domain, it does not expressly disclose that OMP-18R5 specifically binds a binding region of hFZD7 CRD comprising at least three amino acids selected from the group consisting of: Leu81, His84, Gln85, Tyr87, Pro88, Phe138, and Phe140.  However, since Gurney et al. discloses OMP-18R5 as a ligand comprising a non-naturally peptide thereby constituting a well-known ligand, the functional property (i.e., binding specifically to a binding region of hFZD7 CRD comprising at least three amino acids selected from the group consisting of: Leu81, His84, Gln85, Tyr87, Pro88, Phe138, and Phe140) of the ligand as claimed and the known ligand are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., binding specifically to a binding region of hFZD7 CRD comprising at least three amino acids selected from the group consisting of: Leu81, His84, Gln85, Tyr87, Pro88, Phe138, and Phe140) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the disclosure of Gurney et al. satisfy the claim limitation with respect to where the peptide specifically binds a binding region of hFZD7 CRD comprising at least three amino acids selected from the group consisting of: Leu81, His84, Gln85, Tyr87, Pro88, Phe138, and Phe140 as recited in instant claim 11.

For claims 18-19, with respect to where the peptide enhances the binding of a Wnt to the CRD of the FZD7 receptor as recited in instant claim 18; and with respect to where the FZD7 receptor is an hFZD7 receptor as recited in instant claim 19:
Although Gurney et al. does not expressly disclose that OMP-18R5 enhances the binding of a Wnt to the CRD of the hFZD7 receptor, since Gurney et al. discloses OMP-18R5 as a ligand comprising a non-naturally peptide thereby constituting a well-known ligand, the functional property (i.e., enhancing the Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., enhancing the binding of a Wnt to the CRD of the hFZD7 receptor) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the disclosure of Gurney et al. satisfy the claim limitation with respect to where the peptide enhances the binding of a Wnt to the CRD of the FZD7 receptor as recited in instant claim 18, and with respect to where the FZD7 receptor is an hFZD7 receptor as recited in instant claim 19.

For claims 25-26, with respect to where the peptide inhibits Wnt signaling with an IC50 of 120 nM or less as recited in instant claim 25; and with respect to where the peptide has an EC50 value of 90 nM or less as recited in instant claim 26:
Gurney et al. discloses that OMP0-18R5 inhibits Wnt3A signaling (See Gurney article, pg. 1, last paragraph) but does not expressly disclose the IC50 or EC50 values.  However, since Gurney et al. discloses OMP-18R5 as a ligand comprising a non-naturally peptide thereby constituting a well-known ligand, the functional properties (i.e., inhibiting Wnt signaling with an IC50 of 120 nM or less and/or having an EC50 value of 90 nM or less) of the ligand as claimed and the known ligand are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of new functional properties (i.e., inhibiting Wnt signaling with an IC50 of 120 nM or less and/or having an EC50 value of 90 nM or less) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the disclosure of Gurney et al. satisfy the claim limitations with respect to where the peptide inhibits Wnt signaling with an IC50 of 120 nM or less as recited in instant claim 25, and with respect to where the peptide has an EC50 value of 90 nM or less as recited in instant claim 26.

	For claim 48, with respect to a kit for treating cancer comprising (a) the ligand of claim 1, and (b) instructions for administering the ligand to a subject that has cancer:
	Gurney et al. discloses utilizing assays to analyze the function of OMP-18R5 (See Gurney article, pg. 4, 4th to 5th paragraphs).  For example, cells were plated in wells coated with 100 ng of human DLL4 and exposed to the indicated antibodies at 10 mcg/ml and then assayed 18 hours later using the Dual-Glo luciferase system (See Gurney article, pg. 4, 4th paragraph).  The assay thereby constitutes a kit comprising the ligand of claim 1, i.e., OMP-18R5.  
	Regarding the intended use of the kit, although Gurney et al. discloses that OMP-18R5 is used to treat cancer (e.g., inhibiting the growth of a range of tumor types, reducing tumor-initiating cell frequency, and exhibiting synergistic activity with standard-of-care chemotherapeutic agents) (See Gurney article, abstract; pg. 2, 1st paragraph), the Examiner would like to remind Applicants that the preamble recites a kit, and while the use of a descriptive clause, i.e. “for treating cancer" when referring to the contemplated use (i.e. “intended use”) of a claimed kit is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the disclosure of Gurney et al. satisfies the claim limitation with respect to where the kit is for treating cancer as recited in instant claim 48.
Regarding the instructions for use, it is noted that the Federal Circuit found that in addressing a method claim whose first step was drawn to the prior art method of administering metazalone AND an additional prescribing step addressing the inherent result of taking metaxalone with food, i.e., an increase in the bioavailability of the drug, the Federal Circuit in the King Case, 95 USPQ2d at 1842-43, analogized these facts to those faced by written instructions and their effect on compositions claims: “In an analogous context, we have held that ‘[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. Citing In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983).  In holding the metaxalone administering method anticipated, the Federal Circuit established the following relevant inquiry as to whether a prescribing step imparts patentability: "...whether the additional instructional limitation ... has a "new and unobvious functional relationship” with the known method of administering metaxalone with food.“ See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386).  As in the “King" case, the instant kit 

	Accordingly, the disclosure of Gurney et al. anticipates instant claims 1-3, 5-6, 10-11, 18-19, 25-26, and 48.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 

Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 17, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney et al., Proc. Natl. Acad. Sci. USA 109:11717-11722 (2012) (cited in the IDS received on 2/12/20) as applied to claim 1 above, and further in view of Gurney et al. WO 2010/037041 A2 published on April 1, 2010 (cited in the IDS received on 2/21/20), and Tsubaki et al, Intl. J. Biol. Macromolecules 52:139-147 (2013) as applied to claims 17 and 34 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Gurney et al. above. 


	Gurney et al. teaches that OMP-18R5 is generated in CHO cells and purified synthetically (See Gurney article, pg. 4, 4th paragraph).  
	WO 2010/037041 teaches novel agents that bind to one or more human FZDs including FZD7 (See ‘041 specification, paragraph [0011]-[0012]).  The novel agents can be antibodies such as 18R8, 18R5, 18R5605, and 18R4805 (See ‘041 specification, paragraph [0023], [0032], [00190]) where the 18R8 and 18R5 antibodies specifically bind to FZD7 (See ‘041 specification, paragraph [0107]) thereby encompassing the monoclonal antibody, OMP-18R5.  ‘041 teaches that the polypeptides can be further modified to contain additional chemical moieties not normally part of the protein (See ‘041 specification, paragraph [00223]).  Those derivatized moieties can improve the solubility, the biological half-life or absorption of the protein (See ‘041 specification, paragraph [00223]).  Thus, the teachings of ‘041 suggest that monoclonal antibodies such as 18R5 can be modified to improve its biological half-life.  
	Tsubaki et al. teaches that peptide alpha-amidation is often required to confer full biological activity to peptide hormones because the C-terminal amide group on a peptide significantly increases the affinity of the peptide for its receptor and also extends its half-life (See Tsubaki article, pg. 139, col. 2, last paragraph to pg. 140, col. 1, 1st paragraph).  Peptidylglycine alpha-amidating monooxygenase (PAM) is a well-characterized enzyme that catalyzes the C-terminal alpha-amidation of peptides (See Tsubaki article, pg. 139, col. 2, last paragraph).  Expression of PAM in cultured CHO cells has been reported previously (See Tsubaki article, pg. 140, col. 1, 1st paragraph).  
Furthermore, Tsubaki et al. examined 12 monoclonal antibodies and whether these antibodies contain a C-terminal amidation (See Tsubaki article, pg. 140, col. 1, 1st paragraph).  Of the 12 mAbs examined, 8 of them contained C-terminal amidated structures, and thus, C-terminal amidation can be considered to be a general C-terminal modification among therapeutic mAbs (See Tsubaki article, pg. 140, col. 1, 2nd paragraph).  Tsubaki et al. also found that in vitro experiments demonstrates that mAbs could be substrates for PAM (See Tsubaki article, pg. 140, col. 1, 2nd paragraph; pg. 145, col. 1, last paragraph).  Therefore, given that OMP-18R5 is generated in CHO cells, the PAM enzyme can be utilized to amidate the C-terminus thereby significantly increasing the affinity of the peptide for the FZD and also 

	For claim 34, with respect to a composition comprising the ligand of claim 1 and a pharmaceutically acceptable carrier:
	Gurney et al. teaches that OMP-18R5 is generated in CHO cells and purified synthetically (See Gurney article, pg. 4, 4th paragraph).  Moreover, Gurney et al. teaches that OMP-18R5 was dosed at 10 mg/kg twice weekly, except as indicated, and was dosed at 20 mg/kg once weekly in Fig. 4G, and 15 mg/kg twice weekly in Fig. 4C (See Gurney article, pg. 4, 2nd to last paragraph).  OMP-18R5 was administered to intraperitoneally (See Gurney article, pg. 4, 2nd to last paragraph).  
	WO 2010/037041 teaches pharmaceutical compositions comprising a FZD-binding agent or antibody (See ‘041 specification, paragraph [0033]).  ‘041 also teaches that the pharmaceutical compositions further comprise a pharmaceutically acceptable vehicle (See ‘041 specification, paragraph [00269]-[00270]).  Therefore, the teachings of ‘041 suggest formulating the OMP-18R5 monoclonal antibody with a pharmaceutically acceptable carrier to form a composition as claimed in instant claim 34.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Gurney et al. does not expressly teach a specific embodiment where the C-terminal carboxy group of the peptide amidated as recited in instant claim 17.  However, the teachings of ‘041 and Tsubaki et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
Gurney et al. does not expressly teach a specific embodiment of a composition comprising the ligand of claim 1 and a pharmaceutically acceptable carrier as recited in instant claim 34.  However, the KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment where the C-terminal carboxy group of the peptide amidated as recited in instant claim 17, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Gurney et al. and modify the C-terminus of OMP-18R5 by amidation in order to improve its biological half-life.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because mAbs such as 18R5 were known to be modified in order to extend their biological half-life as taught by the ‘041 publication; and because amidating the C-terminus of mAbs was known to be a general C-terminal modification by utilizing a PAM enzyme in CHO cell culture thereby resulting in increased affinity for its receptor and extended half-life as taught by Tsubaki et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the OMP-18R5 monoclonal antibody of Gurney et al. was generated in CHO cells and therefore amidating the C-terminus of OMP-18R5 by utilizing a PAM enzyme in the CHO cell culture would support the increased affinity for its receptor and extended biological half-life by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

With respect to a specific embodiment of a composition comprising the ligand of claim 1 and a pharmaceutically acceptable carrier as recited in instant claim 34, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Gurney et al. and formulate the OMP-18R5 monoclonal antibody with a pharmaceutically acceptable carrier to form a KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney et al., Proc. Natl. Acad. Sci. USA 109:11717-11722 (2012) (cited in the IDS received on 2/12/20) as applied to claim 1 above, and further in view of Gurney et al. WO 2010/037041 A2 published on April 1, 2010 (cited in the IDS received on 2/21/20), and Hu et al, Chem. Soc. Rev. 45:1691-1719 (first available January 2016) as applied to claim 27 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Gurney et al. above. 

	For claim 17, with respect to where the peptide is conjugated to a lipid:

WO 2010/037041 teaches novel agents that bind to one or more human FZDs including FZD7 (See ‘041 specification, paragraph [0011]-[0012]).  The novel agents can be antibodies such as 18R8, 18R5, 18R5605, and 18R4805 (See ‘041 specification, paragraph [0023], [0032], [00190]) where the 18R8 and 18R5 antibodies specifically bind to FZD7 (See ‘041 specification, paragraph [0107]) thereby encompassing the monoclonal antibody, OMP-18R5.  ‘041 teaches that the polypeptides can be further modified to contain additional chemical moieties not normally part of the protein (See ‘041 specification, paragraph [00223]).  Those derivatized moieties can improve the solubility, the biological half-life or absorption of the protein (See ‘041 specification, paragraph [00223]).  Thus, the teachings of ‘041 suggest that monoclonal antibodies such as 18R5 can be modified to improve its biological half-life.
Hu et al. teaches that many efforts have been devoted to the development of strategies for the extension of the circulating half-life of protein therapeutics (See Hu article, pg. 1698, col. 1, 2nd paragraph).  Various conjugation strategies have been developed to increase the hydrodynamic size of protein therapeutics, including (1) polymer, e.g., PEG, conjugation, (2) fatty acid conjugation, (3) IgG or Fc conjugation, and (4) albumin conjugation whereby the increase in hydrodynamic size allows for maximal maintenance of protein activity (See Hu article, pg. 1698, col. 1, 2nd to 3rd paragraph). 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Gurney et al. does not expressly teach a specific embodiment where the peptide is conjugated to a lipid as recited in instant claim 27.  However, the teachings of ‘041 and Hu et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment where the peptide is conjugated to a lipid as recited in instant claim 27, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Gurney et al. and modify the OMP-18R5 monoclonal antibody by conjugating it to a fatty acid in order to improve its biological half-life.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because mAbs such as 18R5 were known to be modified in order to extend their biological half-life as taught by the ‘041 publication; and because conjugating a fatty acid to a protein therapeutic was known to extend the half-life of the protein therapeutic thereby maximizing protein activity as taught by Hu et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the OMP-18R5 monoclonal antibody of Gurney et al. was generated in CHO cells and therefore conjugating a fatty acid to OMP-18R5 would support the extended biological half-life thereby maximizing protein activity by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claim 50 is allowed.  It is noted that when the ligand comprises SEQ ID NO: 113, the ligand is novel and nonobvious.  As discussed in the “Sequence Interpretation” section above, the scope of claim 50 is interpreted as open-ended requiring 100% identity with any N- and/or C-terminal additions.  There is no teaching of suggestion to achieve SEQ ID NO: 113.  Moreover, it is noted that there is no indication that SEQ ID NO: 113 occurs naturally. 

Claims 12, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that when the peptide comprises SEQ ID NO: 100 (claim 12), SEQ ID NOs: 13 or 99 (claim 14), SEQ ID NO: 114, SEQ ID NO: 115, SEQ ID NOs: 1-31 and 39-99, or SEQ ID NOs: 32-98, the ligand is novel and nonobvious.  As discussed in the “Sequence Interpretation” section above, the scope of claims 12, 14, and 20 are interpreted as open-ended requiring 100% identity with any N- and/or C-terminal additions.  There is no teaching of suggestion to achieve SEQ ID NO: 113.  Moreover, it is noted that there is no indication that any of these sequences occur naturally.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654